                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

TERRANCE D. GODFREY,

               Plaintiff,

               v.                                           CASE NO. 19-3001-SAC

JOE NORWOOD, et al.,

               Defendants.

                                 ORDER TO SHOW CAUSE

       Plaintiff Terrance D. Godfrey, a prisoner confined in the Hutchinson Correctional

Facility in Hutchinson, Kansas (“HCF”), filed a pro se civil rights Complaint pursuant to 42

U.S.C. § 1983 and Applications to Proceed In Forma Pauperis. The Court granted the motions

for leave to proceed in forma pauperis on January 16, 2019. (Doc. 9.) After further review, it

appears that Plaintiff has at least “three strikes” under 28 U.S.C. § 1915(g). Therefore, the Court

vacates the Order granting in forma pauperis status, and will allow Plaintiff an opportunity to

show cause why the dismissals of his prior lawsuits should not prevent him from proceeding in

forma pauperis in this action.

       A provision of the Prison Litigation Reform Act of 1995 operates “to revoke, with

limited exception, in forma pauperis privileges for any prisoner who has filed three or more

lawsuits that fail to state a claim, or are malicious or frivolous.” Skinner v. Switzer, 562 U.S.

521, 535 (2011) (citing 28 U.S.C. §1915(g)). The statute provides:

               In no event shall a prisoner bring a civil action or appeal a
               judgment in a civil action or proceeding under this section if the
               prisoner has, on 3 or more prior occasions, while incarcerated or
               detained in any facility, brought an action or appeal in a court of
               the United States that was dismissed on the grounds that it is
               frivolous, malicious, or fails to state a claim upon which relief may
               be granted, unless the prisoner is under imminent danger of serious


                                                1
               physical injury.

28 U.S.C. § 1915(g).

       Plaintiff is subject to the “three-strikes” provision under 28 U.S.C. § 1915(g). Court

records fully establish that Plaintiff “has, on 3 or more prior occasions, while incarcerated . . . ,

brought an action or appeal in a court of the United States that was dismissed on the grounds that

it is frivolous, malicious, or fails to state a claim upon which relief may be granted.” See

Godfrey v. Danville Correctional Center, Case No. 98-cv-2097-MPM-DGB (C.D. Ill. May 27,

1999) (Doc. 61); Godfrey v. Spencer, Case No. 99-cv-1127-JBM-JAG (C.D. Ill. Sept. 18, 2000)

(Doc. 44) (finding that dismissal counts as a strike against the plaintiff under the “three strikes”

provision of 28 U.S.C. 1915(g) and noting that Plaintiff has earned more than “three strikes”);

Godfrey v. Spencer, Case No. 99-cv-1171-JBM-JAG (C.D. Ill. March 6, 2000) (Doc. 17)

(finding case frivolous, counting dismissal as a strike, and noting that plaintiff has earned three

strikes). Accordingly, Plaintiff may proceed in forma pauperis only if he establishes a threat of

imminent danger of serious physical injury.

       “To meet the only exception to the prepayment requirement, a prisoner who has accrued

three strikes must make ‘specific, credible allegations of imminent danger of serious physical

harm.’”   Davis v. GEO Group Corr., 696 F. App’x 851, 854 (10th Cir. May 23, 2017)

(unpublished) (quoting Hafed v. Fed. Bureau of Prisons, 635 F.3d 1172, 1179 (10th Cir. 2011)).

The prisoner “should identify at least the general nature of the serious physical injury he asserts

is imminent,” and “should make a specific reference as to which of the defendants may have

denied him what medication or treatment for what ailment on what occasion.” Id. (quoting

Hafed, 635 F.3d at 1180). “Vague and utterly conclusory assertions are insufficient.” Id. The

harm must be imminent or occurring at the time the complaint is filed, “allegations of past harm



                                                 2
do not suffice.” Id. (citations omitted).

       Plaintiff alleges a denial of his right to private legal calls with his attorney and a failure to

protect him from sexual harassment by staff. Plaintiff takes issue with a “no female contact” rule

regarding his assigned nursing staff and alleges sexual harassment by his assigned male nurse.

Plaintiff alleges that Nurse Glen touched Plaintiff on his right thigh and right arm/shoulder

without Plaintiff’s approval. (Doc. 6, at 9.) Plaintiff makes bald allegations that staff are

“harassing, torturing, retaliating, abusing and humiliating” him, without any specific factual

allegations. (Doc. 6, at 8.) Plaintiff seeks monetary damages. (Doc. 6, at 14.) Plaintiff fails to

show that he is in imminent danger of serious physical injury. His claims are conclusory and fail

to contain “specific, credible allegations of imminent danger of serious physical harm.”

       The Court will give Plaintiff an opportunity to show cause in writing why the dismissals

of his prior lawsuits as set forth above, do not preclude his in forma pauperis status under

§ 1915(g). Plaintiff’s response to this Order must be filed by June 17, 2019. Alternatively,

Plaintiff may submit the $400 filing fee by that date.

       IT IS THEREFORE ORDERED BY THE COURT that the previous Order granting

Plaintiff leave to proceed in forma pauperis (Doc. 9) is vacated and set aside.

       IT IS FURTHER ORDERED that Plaintiff is granted until June 17, 2019, in which to

either (1) show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why the dismissals of his prior actions or appeals do not preclude his in forma pauperis

status under § 1915(g); or (2) pay the $400 filing fee.

       IT IS FURTHER ORDERED that if Plaintiff fails to either pay the $400.00 filing fee

or file a response to this Order to Show Cause by June 17, 2019, this action will be dismissed

without further notice to Plaintiff.



                                                  3
       IT IS FURTHER ORDERED that Plaintiff’s motion to appoint counsel (Doc. 3) is

denied without prejudice to renewal if Plaintiff pays the filing fee.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 31st day of May, 2019.

                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                4
